   4:20-cv-03082-CRZ Doc # 28 Filed: 02/17/21 Page 1 of 3 - Page ID # 153




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

DEAN ARNOLD,

                  Plaintiff,                              4:20CV3082

     vs.
                                               FINAL PROGRESSION ORDER
MARSHALL ENGINES, INC., jointly and                    (AMENDED)
severally; and BLUEPRINT ENGINES,
INC., jointly and severally;

                  Defendants.



    IT IS ORDERED that the plaintiff’s unopposed motion to extend the
    progression order is granted. (Filing No. 27). The unexpired deadlines in the
    final progression order are extended as follows:

    1)     The trial and pretrial conference will not be set at this time. The status
           conference to discuss case progression, the parties’ interest in
           settlement, and the trial and pretrial conference settings is continued
           from April 13, 2021 and will be held with the undersigned magistrate
           judge on July 13, 2021 at 9:00 a.m. by telephone. Counsel shall use
           the conferencing instructions assigned to this case to participate in
           the conference.

    2)     The deadline for completing written discovery under Rules 33, 34, 36
           and 45 of the Federal Rules of Civil Procedure is June 1, 2021.
           Motions to compel written discovery under Rules 33, 34, 36, and 45
           must be filed by June 15, 2021.

           Note: A motion to compel, to quash, or for a disputed protective order
           shall not be filed without first contacting the chambers of the
           undersigned magistrate judge to set a conference for discussing the
           parties’ dispute.

    3)     The deadlines for identifying expert witnesses expected to testify at
           the trial, (both retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and non-
           retained experts, (Fed. R. Civ. P. 26(a)(2)(C)), are:
     4:20-cv-03082-CRZ Doc # 28 Filed: 02/17/21 Page 2 of 3 - Page ID # 154




                    For the plaintiff(s):             June 1, 2021.
                    For the defendant(s):             July 1, 2021.

      4)     The deadlines for complete expert disclosures1 for all experts
             expected to testify at trial, (both retained experts, (Fed. R. Civ. P.
             26(a)(2)(B)), and non-retained experts, (Fed. R. Civ. P. 26(a)(2)(C)),
             are:

                    For the plaintiff(s):             August 2, 2021.
                    For the defendant(s):             September 2, 2021.

      5)     The deposition deadline, including but not limited to depositions for
             oral testimony only under Rule 45, is October 1, 2021.

                 a. The maximum number of depositions that may be taken by the
                    plaintiffs as a group and the defendants as a group is 10.
                 b. Depositions will be limited by Rule 30(d)(1).

      6)     The deadline for filing motions to dismiss and motions for summary
             judgment is August 2, 2021.

      7)     The deadline for filing motions to exclude testimony on Daubert and
             related grounds is October 1, 2021.

      8)     Motions in limine shall be filed seven days before the pretrial
             conference. It is not the normal practice to hold hearings on motions
             in limine or to rule on them prior to the first day of trial. Counsel should
             plan accordingly.

      9)     The parties shall comply with all other stipulations and agreements
             recited in their Rule 26(f) planning report that are not inconsistent with
             this order.

      10)    All requests for changes of deadlines or settings established herein


      1
         While treating medical and mental health care providers are generally not
considered “specially retained experts,” not all their opinions relate to the care and
treatment of a patient. Their opinion testimony is limited to what is stated within their
treatment documentation. As to each such expert, any opinions which are not stated
within that expert’s treatment records and reports must be separately and timely
disclosed.
4:20-cv-03082-CRZ Doc # 28 Filed: 02/17/21 Page 3 of 3 - Page ID # 155




       shall be directed to the undersigned magistrate judge, including all
       requests for changes of trial dates. Such requests will not be
       considered absent a showing of due diligence in the timely
       progression of this case and the recent development of
       circumstances, unanticipated prior to the filing of the motion, which
       require that additional time be allowed.



 Dated this 17th day of February, 2021.

                                      BY THE COURT:

                                      s/ Cheryl R. Zwart
                                      United States Magistrate Judge
